                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


         SHAWN L. SCOTT,

               Plaintiff,                           Case No. 18-cv-10261

                  v.                         UNITED STATES DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
    COMMISSIONER OF SOCIAL
          SECURITY,                           UNITED STATES MAGISTRATE JUDGE
                                                      DAVID R. GRAND
              Defendant.
                                       /

      ORDER ACCEPTING AND ADOPTING REPORT AND
 RECOMMENDATION [#17], GRANTING DEFENDANT’S MOTION FOR
 SUMMARY JUDGMENT [#16], AND DENYING PLAINTIFF’S MOTION
             FOR SUMMARY JUDGMENT [#13]

      This matter is before the Court on Plaintiff’s and Defendant’s cross-motions

for summary judgment. Dkt. No. 13; Dkt. No. 16. The Court referred this matter

to Magistrate Judge David R. Grand, who issued a Report and Recommendation on

November 5, 2018, recommending that the Court grant Defendant’s Motion for

Summary Judgment and deny Plaintiff’s Motion for Summary Judgment. Dkt. No.

17. Neither party has filed an objection to the Magistrate Judge’s Report and

Recommendation, and the time for filing objections has expired. See 28 U.S.C. §

636(b)(1)(C) (“Within fourteen days after being served with a copy, any party may

serve and file written objections to such proposed findings and recommendations



                                       -1-
as provided by the rules of the court.”). Upon review of the parties’ briefs and the

Magistrate Judge’s Report and Recommendation, the Court concludes that the

Magistrate reached the correct conclusion.

      Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Grand’s

November 5, 2018 Report and Recommendation [#17] as this Court’s findings of

fact and conclusions of law. Defendant’s Motion for Summary Judgment [#16] is

hereby GRANTED and Plaintiff’s Motion for Summary Judgment [#13] is

DENIED.

      IT IS SO ORDERED.



Dated:      November 26, 2018
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, November 26, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -2-
